OFFICE   OF   TNC   ATTORNRYQENRRAL   OF   TEXAS
                                                  AUSTIN

    oulvpc.-*
    a--



                Xonorablo JQ(IKoCulaad
                DbtriOt  Attomlo~
                srffonon, T8rs8
                Dwr       rillr:




,
.




    Xonorablo Joo MoCarland, Pago ;e


              "Asi               lee.   ~ftonmoa     not   eamalttea in
         tho at+.
             vrwoouti~      for Offmaa8 aonarittedwholly
        or ln part dthout, ad nmtlopualrhabla by law
        wft.hfn thl8 Btato, my bo begun and oarriod  on
        in any 00uBt~ in whioh tho offondor  la round.
                “.   .   .   .

                ~Art.iOle        ~91.   per80~8    atin8   0th   0r th0
        J&g.

                9fanypmnon,boi~                    et thetimwlth%n
         thi8   & 3tO,
                     @ & lx
                          b lfli8t
                                UP Ol
                                    UB 0th.r
                                          ilu,
                                             .
        r ith ln th im St&m,l  155~x7 of whlsh mob per-
        son aftomm-6   dia8 without the li.mitmaf thi8
        Stato, tho per8on 80 tifoodlng shall be liable
        to promeutlon in thm oounty where tho in.lurp
        -8  iRfliOt&
      offador  nay bo proaooutod in tho oounty
      wbro t&o 155uJI w88  reodora  or whore tho
      death Oeeurrr&  or in the oounty wham the
      dud body im fOILBe* (A8 MIOIIdOd-8    let%,
      uta kg., PO 407, oh. MO, 1 1.)
             -. . . .
             'tii810      8lO.   proof of vonuo
            "tin=    8@8OOm05t~~1l~ inthim 0&9tar,
      th. indf8hurt    Or iBfOtld&O5,     OT mf    pa00
      8oaalog la t&a Qa8l, My AlJ0gs tbet the Of-
      fO580~8aOU%ttr(.        inthe OOUtYWhON         w
      ptO8OOUtiOn   18 OWri04    On.  To mUmtin th8
      adoption     of Yonuo, it 8ha1& only be nwoua~
      80 prova that by muon       0r the faOt8 in tha
      0880   t& O&lllt~ aOr0     8UOh pl’OSOOUtiOEi i8
      oarrio on he8 jurIrdIation.
             'Artlele 811.       Othor OffeB808
             -xi   'I-W   10   not   8p dr io tiiy
                                               ltd,         a40




           -*llulLe&uqwtaaewaara88mmmnl'intn~1988
~$8iO5    Or the I3548or ortiM    PM@~~uN,   OUopt &till0
l~WLi8hrr8uUUb&bytheuthk&$8l8t9ru              iaN5St8
aA& the la8t  QmmO,   *or la the eountr darn  thr cLu6 t&y
$8 rOU5&*
             Ilafarwra $0 t&         abrre l  rtiti.8, whiti amu      to
k   mll 8f   the 8aaUCor7             O@SO-atl     #Wtill~t  b   OW
                                        ~0@u0508    rifh XW~OIUO      $0




          fhe orrl.l.58tu808 whorein thi8 wtlel. of oa?
Q&a G8 -85 1yI t i0Xh.d by OUr OOUrt8 WO- in .a8e8 lb tbft,
b r ing i-
         ltol8n ps~pox'tyinto tho 8tat0, -lndlIW   ld t.-
Honorable                 Jo0 lUoaCaalun&,
                                         Pago 4


moval ef aortmagoa  property rrm  ths Stet.0,end In th0
Qe8e of B~JWI v. Stats, eF)Tax. Or. R. 44?, 13 8. w. 433
(swindling), tho oaurt say81

                   *In all    OO808   not 8pOOiauy neu!eu in
             the Coda, the propar ocunty for the ,wO8OOU-
             tion or OfrWU908       ia wit 11;rhioh th0 orfan
             ~38 0 onmittoa.*

                          Thl0      i8   the identlael lang~ago or et,1010 ~11,
0.      0,    ?.,         8UPrO.

                          NO her. a060 Y dil~ont                    Ooeroh Of eUthcritio8 ap4
find   110          0880    WhOlW         OUT     TOXO8    OOUTt8        hW8     pWU(L      UpoIl   th.
waw~,“~on             proaeetod          by     you.      UOS, dowo            bollovo 8UOh a oaw
              .
                          Am010
                  191, UUpPA, 18 8pOOiffO hgi6htiOB       05
the ouot            0r our probleo. V&or it8 plain langucrgo,
                          005vu80
if tho feat qlW+ien    -8    roVOr8od cod  if Bowton  had ln-
fllotod the m0rt01 wmmd8 on K050 in kxa8, ulth dwth oo-
ourring in mana athor l   iate, tin vwnm mauld very poporly
end witbout doubt bo ln tho oouaty *0,7 the blors mm
Aira*   ThO I.Ui@BW Or tM8 UtiaO         0AfiQOtb0 tWMd   Or
twbtod,  hocnrer,to ray it glv08 wnw in tb llrtnnt          0880.
x&N&d,              th0 8b80500           Or     mOh      A 8tatUt8        a8 WDUld        &TO  VulU8
h0n i8 mmh rpheilmd                               by      the Sn0ortlon          into     our Co40 d
Art1010 191.
          Artiolo8 198 lnd 108, muprrr, en 0108rXy fryppll-
oeblo to tha .ftWtion m hem, bdOlU US.     %‘hO8. ertiOlO8
A&B   miU81SO   tho 8b8OBOO Of @OOifiO lWi&AtiOB     t0 OWOr
tho feOt8 YOU 8Ubrit.
          Art1010 190, 8Up?O, muld en8wor our problun if
su8h 8ppliOetiOn wu BCt 8c mphatia~y    mda re8triOtive,
and thomfon   waereilablo to U* br the uaa ab thr word
“oowt~.    wo du not hr. the lfborty or 8U88t:tUtiIig
w.8k-               r0r      -0mntp.

                          It baa bo0n tmld tlmt Arti0l0 810, lpra,  oamot                                  h
O#mtmad                   t0 mli.tO ttt08tbt0 Of th0 nOo-*itY   *f PrOviE
tOnW.               A piti          Of BOt      ;Uiitjr    pt.8     in    l~8W      tb8    dh&atiOn       Of
,a ~., lad th0 Steta IPU8tprom                                    8wh tilO~tlOIl, Or a 001~
riotion till not bo rarxantod~                                    me hnuo mwt bo proved a8
lionorebl8Joe yloCo8land,Page S


8118@a.   BBS Art1018 810, Verncm** Adnotat+d               Cod8 of C&-
in81 ~008dur0, and ~~any 08808 thare ofted.
           In Dean Potts' Cue8             on crimikal ~rooadur8 (fin6
lM., TOUT),   at page 5 appoa~             the tollowlng etatanont:
              "Whsn the 8troko 18 given in 0110stat8
         and the Qath ooour8 5n anotharthe orlme IS
         aat ppalrhabl8 in the latter 8tatm in the ab-
         881180Ot 8titut8. GarterT. State, i27N. J. L.
         499 (1BSS); State T. ZWly, 76 Ye. SU, 49
         Am. Rap. 680 (l884); lbcprts  Mom818jr, 96
         lf.V8. 84, St Am. St. Rsp. 6Sll but         8tatuts8
         p0hll      for 8uoh oarem are unllonnly uph.16
         88 oon8tT tutional. con. v. naoloon, 101
         mss. 1, 100 Am. D8o. 89 (1669)7 Tyler v.
         People,   8 Mloh. Se0 (1860); dx perts lBoNe8ley,
         8upn *"
                   In th8 ouo
                      or Vnltod Stat88 Y. Gultaau, 1 loolay
498, 49 Am:hp.             a4V7,it appear8
                                  tAmt    Charles J. Ouitwu
shot ?rublost JamemA. Oartlmld in a railway 8tation In
mshin tolr, 3. C., 1.nr1iotis8 -          ironwhiahthm   Pre81-
da& df8d 8cdn thraa month8 late in tha 8tat8 o? H8w Jor8q.
Qlrifwu vu inaiotd triad    -a   oontiatwl at a orimiml
tam of tha ~prmn    bourt of ths Dlstrlot     d Columbia. E8
8pp8alY1 on the ground that, at eommoa law, whore the 8trolD
ms drso in 08s stat. rab the bath oaourrrd In lnothr,
neitbr       8-88       hsa juri8alo*ioa   co tly the oa88.     The oourt,
&WV.?            &uldsd    that tha Sstsl blow ndo    the aria. omfiate,
smltd            VUIY laymars       the blow-a    ltruok.
                   II. quotmwas fellowiag lan~o'from  tlu t8xt of
~tiin(5osu           law (1s 3. a. L. 879, 8-e ml, 18s):
              *I$ lm alar thet   when s normal blow or
         #hot *f&aumaath      ruultingthorofrom, ooour
         int~.r sQls n8tion o r lhte,tb      orr.nm. i8
         then oonplete and th8 OOIlrt8Of that PlaoO
         hrv. jurlsdlotfoato try the 8lavr for tb*
         e&e.    But Wmn the mortal 8troke an6 &oath
         do not taks phor in the 8~.    juri8dbtion.    8
         80pl*st  00mplimtod oaw i8 prO8tiOda     Fm
         central88 •t~~g8oootiin8 to a oa80 in the Tat
!IOmr8blS Joe M8088l8n6, Pa&8 6


     Woks     (7 Henry VII, (I   Mr.   Jwtloe   hrrill8
    Sddl       %I8   Stda         th8 p&lO~~l     point,
    butitnqulrm8dwth~            Otbm~Sitim~Ot
    folonj$    but whstha   ho disd    in MS    1888   01:
    MOthU       not IBStSrid.' BeWBrt&eP 888, it
               $8
    seems to have bean QobtSul     at 8wmoal8~uho-
    th8r the killing Oi OJU rho di8d in Xii&8~
    of a blow r8osird in folrl(pl    prt8    ad
    d.CS t8r8ae SOtid h8~8 been intUil'8dSi.
    lirullf, mrliamsnt interposed,     and put thr
    question fo rsst by    SSffitJ th8 Statute  at
    e aeo. II, le Ble whE h pxwidu      tha* niton
    the stroks &mm been @en      in N&and ad thr
    death ooours out ot Rnglati,    or the reverse,
    the klllin,gy    be inqulrsilof in that mot
    o r Xng lsn4*ame lfthertha dwth or 8trok8
.




    1iO::Oreble
              Joe WCeS&nd,                    I%@    V




           jllaiofal o,linion. It s**m8  to 06 oloer that
           the Stetllte18 Vnlid in it8 oppLiOlltiOEto u
           ease whore the hxulcidelact es done cutside
           the Jurirdlotioa of en::oourt, - on the Ngh
           SOaS, for sxample - and the rrilonl&t well
           be held to extend t0 aSO8    W&ire ttie b&W 18
           StnlOk        i.? SOIPS,   ii     JlOt On,       fOTd&Zl OOtUlt~i88;
           but ifire8reOt Of a h.J%O%dsl aOt OOIIIU~tted
           wfthln asother or nei@b~riw: sk:te, the
           statute i8 opmsed tG the rum3m.ai     Trin-
           oi?le of trial by a jury of the vioina.e of
           the CriBbY,und mom3 OOUrt8 b3ve Lot heSitr;tod
           to :loldthe law iavnlia in it8 op;llc~~tlo5ta
                R oalm." (thdO?SCOr~~ OUrS.)
           SiiOl:
                   TO the 8Um              SffeOt   808     26 AU. Jur. 32c, 300. 837.
    CaSeS Qitad, Ill addition t0 thOS8                       by Dean POttS, fire: Oreen
    V. 8td.8, 66 AhI. 40, hl &I. Rep.                        7441 POOP18 V.       &tkbl,
    132 Cal. 231, 64 I'.266, 64 A!. St. Rap. 39; Con?.Y.
    AJlkinS, $48 l;y.807, 146 P. Vi. 431, 38 L. R. A. (N. 9.) 8&f,
    Ann. Cam. 191?& 46s; 6tats V. XoCoy, 8 Rob* (La.) 545,
    4l Au. Dec. SOl; State V. Foster, 8 la. Am. 290, 48 km.
    Doe. 678; Corn.T. J&O~OOII,101 &iasS.  1, 100 A% DeO. 89.
              Another reoogoized euthorlty stating the prinOipl08
    8ppliaablo the 8alE8a8 DIM BttS, Rulfn& h88    &VI Sad krrd-
    OQIL JtWiSprmde~S,            is WbCU-tOll’S           crimlndl   bW,   ut.h    f&     (1*$2),
    pp. 441, U2,            SeOtiOllS 339 und             340; Ibid, $. 4005,980. Slob,
    oiting the Florida 0886 oi Ihv18                        Y. States, 44   Fb.     32,    St?
    SO. 822; also State V. Gxrison,                         147 !'o.548, 49 9. X. 508.
               m th8 mYi     OaSCJ,8!132-t3           =S
                                            tl;I?ellSUlt  OOnviCted
    of mrder   in Suwaame County, Yiorha.       A a00t0r testified
    t&t  dOOC,&,8Od, nirth.,6a:1c1
                                 to I;iS dmtk   in a Sanit~rilXUin
    Atlaata, Qeorgta, 88 a result of a .ziStOlShot ini&Zted
    ay th8 acamed in wwaanee County, X:xlda; that after the
    Shooting, the deOe88ed,   than Still lf-:in?::,deslred tO be
          Honorable Joe Y0C8818n4, Fags 8


          tsken to Atlanta, ~orgis , und witness aoco~psnisd hi%
          t&m,   etxldeath loourred the next day, The Florida
          SuprerpeCourt, a?tsr redswing the f%cts, said:
                       Vhr Cirouit Court or Suwannee county
                  had juriFdlation of the trim, lf oomlttod
                  in that oountyg althoU& oon8ummoted in M-
                  other SwtS.   Rev. St. 1 2S60; ~obe~8on T,
                  State. 42 tk. 212, 28 South. 42V; Smith v.
                  State, 42 T3.8.60s. 2S South. 7SE."
                    The Florida 8tatut.oclearly &Ye8 that state jurls-
          diotion o? the oiSan8e mentioned by you. We uotm Sootion
          7117 of the C~flsd   Oeneral Law8 of Plorida 't
                                                        1927)r
                       -7llV.    (SOlS] Oiianae sormenasd he=
                  but ODt8d         Ol8OwhK~rS.- t%en the OCm-
                  mi8sl0n  OS an Ofzea~~~ oomenoed     here i8 con-
                  aam!ratieddtbout th8 bouDdarie8 of this State,
                  the oifend8r Sban be liable to punish-t
                  here thorefor,   and tha jurl~~dloticn   in such
                  oase Shall bo in th8 oounty in whlOb the Of-
                  fense    wa8 omm8n*sd~*

                           In ri8w of the authorities herein diSOU88ed and oited,
          it 18 OW Opblion      that UUdB? th8 r8088 8Ubfllitt.d  by YOU, Texas
          bOG38 SiOt he    3~dSiiiOfiOn  t0 punish BOU&On iOr tb murder
          o? Lfoja, if IWIis &tat&y ot such orime,       for the reWOll that
          a8 88atsd   b   yOUr 88h        Tlorlda, mt Texas would ba ti
          plaoe oi proparranua~ =a       8 opinion  i8 t0 ba hel-&Wst.d,
          however,   onl   00 ths 888umptioa your   rice   b.rsS 8ll  the ta8ts
          on the quo88 I 011 propbun48d.   Ii the dtiendant did any rot
          wlthintbis Stotetoho8t8n        doath,anothar quertionwuldbe
          lmolre4.      &tl the Opi.&OfIi8 al.80limited to th0 Off01180 O?
          WdBr,     and f8 not to be oonstruod a8 ~raOludin&$VOnUe iOr Sny
          ot,her~pOesiblsO!'i~nSS.
                                                        Ycurs Yery truly




                          FIRST ASSISTANT
                          ATTORNEY GENERAL                   benjamlo Woodall

          Bv~:ao




. ..-.a